Mu,. Justice Eldredge delivered the opinion of the court. Abstract of the Decision. 1. Criminal law, § 626*—when inability to pay fine is no ground for discharge from, prison. Paragraph 455 of the Criminal Code (J. & A. If 4155), requiring that whenever it is apparent to the court that any person confined in jail for any fine or costs has no estate wherewith to pay the same it shall he the duty of the court to discharge such person from further imprisonment, does not apply where the judgment requires the defendant to work out a fine. 2. Criminal law, § 626*—when petition for discharge froiti imprisonment is properly denied. Where a woman was convicted of selling intoxicating liquor in anti-saloon territory and sentenced to the county jail for thirty days and to pay a fine of $200 and costs, and in case of failure to pay such fine and costs to work out the fine at $1.50 a day, a petition filed hy her after serving the thirty days, praying that she be released from further imprisonment on the ground of physical weakness and diseased condition, held properly denied.